Wiggins, J.
¶29 (dissenting) — I would decline to answer the certified question because I believe that the United States Bankruptcy Court for the Western District of Washington has inadvertently presented us with a question whose answer actually turns on federal law rather than Washington law. The relevant statute whose scope determines the applicability of our homestead exemption in a federal bankruptcy case is not Washington’s homestead act in and of itself (ch. 6.13 RCW), but rather the federal statute that permits a debtor to invoke our homestead act in a federal bankruptcy court. Because construing the scope of a federal statute is not a question of “the local law of this state,” RCW 2.60.020 does not apply and we should decline to answer the certified question.
¶30 The majority opinion examines our homestead act in isolation, ignoring the possibility that owing to the operation of federal law, our homestead exemption might reach *932further in the federal bankruptcy context than in the context of cases filed in our own district and superior courts. The majority correctly recognizes that a court’s goal when construing statutes is to ascertain and carry out the legislature’s intent, but it fails to recognize that in federal bankruptcy, the relevant legislature whose intent must be ascertained is the one that created the federal bankruptcy system and its attendant exemptions — the United States Congress.
ANALYSIS
¶31 When the debtors in this case filed their bankruptcy petition, they invoked the federal bankruptcy code’s exemption statute, 11 U.S.C. § 522(b). That statute gives debtors the ability to choose between two sets of exemptions. 11 U.S.C. § 522(b)(1). Specifically, a debtor may claim either an enumerated list of federal exemptions, see 11 U.S.C. § 522(d), or the exemptions available under the “State or local law” of the debtor’s domicile, 11 U.S.C. § 522(b)(3)(A). Under § 522’s definition of “domicile,” a debtor who moves to a new state within two years of filing a federal bankruptcy petition is deemed to be domiciled in his former state and thus may not claim the state law exemptions of his new state.3 *933The parties do not appear to dispute that Washington is the debtors’ domicile in this case under § 522.4
¶32 The determinative issue in this case is how to interpret the scope of § 522 because it is only through § 522 that our homestead act is relevant in a federal bankruptcy case. The majority seems to assume that when Congress chose to permit debtors to claim state law exemptions under § 522(b)(3)(A), it intended for federal courts to be subject to the same geographic and jurisdictional constraints that state courts face. But that is not necessarily true. Another possible construction is that Congress intended through § 522(b)(3)(A) to incorporate state law provisions covering the categories and amounts of exempt property, but without restrictions, including geographic limitations, that prejudice recently relocated debtors. See Laura B. Bartell, The Peripatetic Debtor: Choice of Law and Choice of Exemptions, 22 Emory Bankr. Dev. J. 401, 418-20 (2006). This interpretation, which the debtors urge in their brief, seems consistent with the liberal, prodebtor construction that federal courts apply to exemptions under § 522. See, e.g., In re Arrol, 170 F.3d 934, 937 (9th Cir. 1999) (“[W]e are mindful of the strong policy underlying both California law and federal bankruptcy law to interpret exemption statutes liberally in favor of the debtor.”); In re Glass, 164 B.R. 759, 764 (B.A.R 9th Cir. 1994) (recognizing “that the availability of exemptions is to be liberally construed in favor of the debtor”).
¶33 Despite the fact that the bankruptcy court has sought our opinion on this matter, I do not believe it is our place to tell a federal bankruptcy court which of these *934interpretations of a federal statute is correct. The bankruptcy court, which handles exemptions arising under § 522 on a daily basis, is better positioned than this court to discern Congress’s intent in § 522. Regardless, construing a federal statute is not a matter of Washington state or local law, and RCW 2.60.020 therefore does not give us the authority to answer this certified question.
¶34 To the extent our own legislature’s intent is relevant here — and for the reasons stated above, I do not believe it is — the legislative intent behind Washington’s homestead act supports permitting a federal bankruptcy court to apply our homestead exemption to property owned by Washingtonians wherever that property is located. As the majority correctly recognizes, the homestead act is a remedial statute that is entitled to liberal construction. Majority at 925, 929. The majority further acknowledges the homestead act “contains no language expressly supporting or prohibiting extraterritorial application of the exemption to property located outside of Washington.” Id. at 926. The plain language of the homestead act thus does not preclude a Washingtonian from exempting a homestead that is located in another state. Nevertheless, the majority concludes that our legislature did not intend for our homestead exemption to be applied to property physically located outside Washington because chapter 6.13 RCW contains provisions specifying that Washington state agencies and courts would be responsible for enforcement. Id. at 926-29 (citing RCW 6.13.040(2)-(4), .050, .090, .130, .150, .160, .190, .240).
¶35 This conclusion misses the point. At most, the statutes cited by the majority merely recognize that our own courts and other state institutions lack the authority to apply Washington law extraterritorially. They say nothing about whether a federal court — a court not subject to the same geographic and jurisdictional restrictions as our own *935courts — has the power to do so.5 Because we must construe the homestead act libérally, I do not believe its references to local courts and agencies can be construed as limiting the manner in which the exemption may be applied by a federal bankruptcy court.
¶36 In any case, our own legislature’s intent is not relevant to whether § 522 grants federal bankruptcy courts the authority to apply Washington’s homestead exemption to a Washingtonian’s homestead in Alaska. If the bankruptcy court determines that Congress did not intend to incorporate certain state law restrictions into the § 522 exemption scheme, then it may apply our homestead exemption to the disputed property in this case. If it reaches the opposite conclusion, it may reject the debtors’ attempt to claim an exemption on their Alaska property. Either way, the question ultimately turns on an interpretation of a federal statute, not on an interpretation of Washington law.
CONCLUSION
¶37 For these reasons, I would decline to answer the certified question.
¶38 I dissent.

 Congress defined the debtor’s “domicile” for the purposes of claiming exemptions as
the place in which the debtor’s domicile has been located for the 730 days immediately preceding the date of the filing of the petition or if the debtor’s domicile has not been located in a single State for such 730-day period, the place in which the debtor’s domicile was located for 180 days immediately preceding the 730-day period or for a longer portion of such 180-day period than in any other place.
11 U.S.C. § 522(b)(3)(A). Section 522 appears to supersede state conflict-of-law rules with respect to exemptions in federal bankruptcy; if a state’s rules would lead to the application of the law of a state other than that of the debtor’s domicile, it would impermissibly undercut § 522(b)(3)(A)’s domicile-based exemption scheme and thus would be invalid under the supremacy clause. U.S. Const, art. VI, cl. 2; see, e.g., Hines v. Davidowitz, 312 U.S. 52, 67, 61 S. Ct. 399, 85 L. Ed. 581 (1941) (a state law provision is invalid if it “stands as an obstacle to the *933accomplishment and execution of the full purposes and objectives of Congress” as expressed in a federal statute).


 A state may partially opt out of this exemption scheme and bar its residents from using the enumerated list of federal exemptions, 11 U.S.C. § 522(b)(2), although federal exemptions specified in other subsections of § 522 still apply, 11 U.S.C. § 522(b)(3)(A). While a state may bar a resident from claiming the federal exemptions, § 522 does not contain a parallel provision giving states the authority to bar its residents from using the state’s own exemptions. Washington has not opted out of the federal exemption scheme, thus leaving § 522 undisturbed with respect to Washington residents.


 It is worth noting that most of the references to local courts that the majority cites appeared in the version of the homestead act that our legislature enacted in 1895. See Laws of 1895, ch. 64, at 109; id. §§ 13 (corresponding to today’s ROW 6.13.130), 17 (.150), 18 (.160), 22 (.190), 29 (.240); see also id. §§ 9,11,16,26 (other provisions referring to actions by Washington courts). Given that Congress did not pass the first uniform federal bankruptcy law until 1898 and did not create the current federal bankruptcy exemption scheme until 1978, our legislature could not possibly have had modern federal bankruptcy law in mind when it created the homestead exemption. It would be anachronistic, then, to look to the legislative intent behind the statutes the majority cites when considering how our homestead exemption applies in federal bankruptcy.